Alexander, J.
(concurring) —  I am inclined to agree with the view advanced by Justice Johnson in his dissent to the effect that evidence of the City of Stanwood’s efforts to obtain federal grant money to raise lagoon dikes was not relevant on the issue of the City’s negligence. This evidence, at the very least, is a close relative to poverty defense evidence and has no place in a negligence action.
Notwithstanding the trial court’s error in admitting the evidence, I agree with the majority that we should affirm. I reach that conclusion because, in my judgment, any error in admitting the evidence was harmless. The evidence occupied a very small portion of the lengthy trial that preceded the jury’s verdict, and it was followed by uncontroverted evidence that the City had sufficient funds of its own to raise the level of the dikes before the floods of 1990. That being the case, the evidence that plaintiffs *743complain about cannot be said to have been harmful. See Brown v. Spokane County Fire Protection Dist. No. 1, 100 Wn.2d 188, 196-97, 688 P.2d 571 (1983) (trial court’s erroneous admission of audio tape into evidence was harmless and did not affect outcome due to testimony of other witnesses and extensive nature of trial). For similar reasons, it cannot be said that plaintiffs were harmed by the trial court’s failure to instruct the jury that it could not consider the evidence of the City’s efforts to obtain federal funds.